UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7257


BRICE C. MOORE,

                     Plaintiff - Appellant,

              v.

H. CORPENING, sued in his official/individual capacities; D. WATKINS, sued in
his official/individual capacities; WILLIAMS, Sergeant, sued in his
official/individual capacities; CURTIS, Sergeant, sued in his official/individual
capacities; LEE, Officer, sued in his official/individual capacities; NANNY,
Officer, sued in his official/individual capacities; LYONS, Officer, sued in his
official/individual capacities; MORGAN, Officer, sued in his official/individual
capacities; THOMAS HAMILTON,

                     Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, Chief District Judge. (1:19-cv-00201-FDW)


Submitted: February 20, 2020                                  Decided: February 24, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Brice C. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brice C. Moore seeks to appeal the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint alleging violations of his Eighth and Fourteenth Amendment

rights while in state custody. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted).

       Our review of the record reveals that the district court did not adjudicate Moore’s

claims against seven of the nine named Defendants. Accordingly, we conclude that the

order Moore seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. We therefore dismiss the appeal for lack of jurisdiction and remand to the

district court for consideration of the unresolved claims. Id. at 699. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED




                                               2